Title: To Benjamin Franklin from Sir John Pringle, [before 30 September? 1772]
From: Pringle, Sir John
To: Franklin, Benjamin


For some nine years William Hewson and Dr. William Hunter were partners in a course in anatomy that they gave for medical students, until Hunter dissolved the partnership. Hewson then decided to give a course of his own, and accordingly spent the winter and spring of 1772 in making anatomical preparations to be used in his lectures, which began on Sept. 30, 1772, in a theatre that he had built next to his house in Craven Street. Before then, doubtless as advance publicity, he gave a lecture on the spleen and thymus, to which he invited notables in the medical world. He also invited prominent friends before the opening of the course, to judge by the letter that follows, to view the materials that he had prepared as demonstrations.
 
Wednesday morning [before September 30?, 1772]
Sir John Pringle presents his Compliments to Dr. Franklin, and desires the favour of the Doctor’s letting him know at what hour he can most conveniently meet Sir J. P. at Mr. Hewson’s this morning from 11 to 3, inclusive, Sir J. P. being engaged only till 11.
Sir J. P. presumes that Mr. Hewson has already bespoken the favour of Dr. Franklin’s company for seeing his preparations some time this day.
If 11 will answer Sir J. P. will wait at home till Dr. F. call him, as lying little out of his way.
 
Addressed: Dr Franklin / at Mrs Stevenson’s / Cravenstreet
